NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1408
                                       ___________

                                 YURIY S. EPSHTEYN,
                                              Appellant

                                             v.

                               CHARLES B. BURR, II,
              Senior Judge, Court of Common Pleas, Delaware County, Pa.
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-14-cv-07398)
                      District Judge: Honorable Legrome D. Davis
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 23, 2015
               Before: FUENTES, SHWARTZ and ROTH, Circuit Judges

                              (Opinion filed: July 27, 2015)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Yuriy Epshteyn, pro se and in forma pauperis (“IFP”), appeals from an

order of the District Court dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B).

For the following reasons, we will affirm the District Court’s judgment.

       Epshteyn sued Philadelphia County Court of Common Pleas Senior Judge Charles

Burr, II, under 42 U.S.C. § 1983. Epshteyn alleged that Judge Burr entered erroneous

and fraudulent orders favoring a counterclaimant in Epshteyn’s state court case over a

land dispute. Epshteyn requested damages and injunctive relief including setting aside

Judge Burr’s judgments and reinstating Epshteyn’s state court case. The District Court

granted Epshteyn’s motion to proceed IFP but dismissed his complaint with prejudice

under § 1915(e)(2)(B). Epshteyn timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s dismissal of Epshteyn’s complaint under § 1915(e)(2)(B). See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). In screening IFP complaints, a district

court must dismiss an action if it fails to state a claim upon which relief may be granted

or seeks monetary relief against a defendant immune to such a claim. 28 U.S.C.

§ 1915(e)(2)(B)(ii)–(iii). To adequately state a claim for relief, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Under the doctrine of judicial immunity, a judge is immune from suit for monetary

damages arising from his judicial acts. Gallas v. Supreme Ct. of Pa., 211 F.3d 760, 768
                                               2
(3d Cir. 2000). The only exceptions are for nonjudicial actions or those “taken in the

complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S 9, 11–12 (1991).

Deciding issues in Epshteyn’s case was a quintessentially judicial activity, and Ephsteyn

does not suggest that Judge Burr clearly lacked subject matter jurisdiction over the

dispute. See id. While Epshteyn alleged that Judge Burr erred by (1) submitting the state

case for arbitration, (2) denying Epshteyn’s request for IFP status, (3) upholding a verdict

awarding the counterclaimant relief against Epshteyn, and then (4) holding Epshteyn in

contempt of court when he failed to satisfy that judgment, mere error would not strip

Judge Burr’s immunity. See Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006).

       While Epshteyn also argues that Judge Burr acted fraudulently or with bias in

favor of the counterclaimant, even malicious or corrupt judicial actions do not deprive a

judge of immunity. See Stump v. Sparkman, 435 U.S. 349, 356 (1978) (citing Bradley v.

Fisher, 80 U.S. (13 Wall.) 335, 351 (1872)). Moreover, Epshteyn’s claims of fraud and

bias appear to rest primarily on allegations that: (1) Judge Burr rendered decisions in the

counterclaimant’s favor and (2) rather than drafting some of his orders himself, Judge

Burr filled out and signed proposed orders submitted by the counterclaimant and bearing

his lawyer’s heading. Even assuming their truth, such factual allegations do not support a

plausible inference that Burr had a conflict of interest for which due process required his

recusal. See, e.g., Withrow v. Larkin, 421 U.S. 35, 46–47 (1975).

       As for Epshteyn’s challenge to the validity of Judge Burr’s orders, among federal

courts, only the U.S. Supreme Court has jurisdiction to review and overturn state court
                                             3
judgments. See 28 U.S.C. § 1257(a); Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 292 (2005) (citations omitted). Therefore, neither we nor the District

Court has jurisdiction to review and potentially vacate Judge Burr’s orders and/or

reinstate Epshteyn’s state court case.

       Finally, under the circumstances of this case, the District Court did not abuse its

discretion in denying leave to amend on the grounds of futility. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             4